Citation Nr: 0030284	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A stressor used to diagnose PTSD which is related to 
service has not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board notes that it must be shown that all relevant facts 
have been properly developed and that the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107 has been complied 
with.  The Board has reviewed the evidence of record and 
finds that there is no further duty to assist the claimant in 
the development of the claim.  38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 38 
C.F.R § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 U.S.C.A. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claimed stressor is related to 
combat, then service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); Manual M21-1, Part 
VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, mere service in a combat zone does not support a 
diagnosis of post-traumatic stress disorder. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Private medical records before service, show psychiatric 
treatment of the veteran from December 1973 to May 1977 for 
symptomatology, with a diagnosis of adjustment reaction of 
adolescence in December 1973; and an impression of (1) 
probable anti-social personality, and (2) rule out passive-
aggressive personality, in April 1977.  

Service medical records include the report of examination on 
entrance in June 1976, which shows that the veteran reported 
no complaints of frequent trouble sleeping, or of depression 
or excessive worry, or nervous trouble of any sort.  On 
examination at that time, a normal psychiatric evaluation was 
made.   The veteran was treated in December 1976 for a 
problem with nerves for the past month.  At that time, the 
veteran reported that his mother had nerve problems, and that 
he was separated from his wife.  Other service mental health 
records in January 1977 noted that the veteran presented a 
problem of anxiety, depression and an inability to cope with 
environmental pressures inherent in the military.  At that 
time, after mental status examination, the examiner made 
findings and conclusions that the veteran had a chronic 
character disorder secondary to his environment and past 
history.  Superimposed on this were elements of anxiety and 
depression precipitated by the loss of his wife.  The 
examiner felt that further treatment would not be of any 
value in stabilizing the veteran so that he could remain in 
service; and the examiner opined that the veteran had no 
mental disease or defect that rendered him medically unfit 
for service.  The final recommendation was that the veteran 
be administratively discharged at the discretion of the 
command.  

The report of a January 1977 "Chapter 5" examination prior 
to discharge notes that the veteran was being treated with 
Thorazine for depression and anxiety.

Service personnel records show no indication that the veteran 
engaged in combat, or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation.  
The veteran maintains, however, that he was sexually 
assaulted during service, and that this stressor caused his 
PTSD.  In these circumstances, the veteran's assertions 
regarding his stressors are insufficient, standing alone, to 
establish that they actually occurred.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Further, the Board notes that VA recently revised the 
criteria for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the DSM-IV.  
61 Fed. Reg. 52, 700 (1996) (codified at 38 C.F.R. § 4.125 
(1998)).  Although DSM-IV changes the requirements for 
establishing the sufficiency of a stressor for purposes of 
diagnosing PTSD, it bears emphasis that there must also be 
evidence establishing the occurrence of the stressor or 
stressors alleged by the veteran.  Cohen v. Brown, 10 Vet. 
App. at 142.

After service, a May 1977 RO rating decision granted service 
connection for a nervous disorder based on the service 
medical records and a March 1977 VA examination report 
showing diagnoses of psychoneurosis depression with anxiety 
features, chronic, severe; and personality trait disturbance, 
explosive type, according to history.  The pre-service 
private medical records were not of record or considered at 
the time of the May 1977 RO rating decision.  Subsequently 
however, a December 1980 rating decision proposed, and a 
February 1981 rating decision effected severance of service 
connection for the nervous disorder.  Those decisions were 
based on a determination that additional information 
provided, showed that the veteran had at entry to service, a 
condition considered a constitutional developmental 
abnormality, a personality disorder.  The additional 
information considered included psychiatric board opinions, 
field examinations, and previously not of record private 
medical records from before service. 

The medical record since service includes private and VA 
treatment and examination records showing treatment for 
various complaints and conditions.  Diagnoses include 
personality disorders, drug dependence and psychoneurosis 
depression with anxiety.  The first diagnosis referencing 
PTSD is contained in a VA hospital report of hospitalization 
from May to June 1998 for polysubstance abuse.  That report 
contains an Axis I diagnosis of (1) polysubstance abuse 
(alcohol, marijuana, cocaine, amphetamine, benzodiazepine); 
and (2) PTSD by history.  That report also contains an Axis 
II diagnosis of anti-social personality disorder.  

VA clinical records from July to December 1998 show 
psychiatric treatment during that period, including an 
inpatient Trauma Therapy Program from September to December 
1998.  These records show that the veteran reported PTSD 
symptoms due to an inservice rape assault, not otherwise 
described.  A VA psychiatry note of July 1998 noted that the 
veteran was seen in the previous month with signs of a severe 
PTSD due to sexual abuse while in the military.  The note 
related a history of marijuana, alcohol, and other drug use, 
which the veteran reported was for self medication of his 
PTSD symptoms.  After mental status examination, the 
assessment was PTSD, sexual assault (rape) while on active 
military service.  An axis II diagnosis was deferred.  The 
report noted also that the veteran was post-polydrug 
disorder, with withdrawal signs due to abstinence from use of 
illicit drugs.  

A September 1998 VA outpatient record contains an Axis I 
diagnosis of (1) polysubstance dependence (ETOH, marijuana, 
cocaine, amphetamine, benzodiazepine, opiates); and (2) PTSD 
by history.  During his inpatient treatment, a September 1998 
trauma treatment group note shows that the veteran reported a 
history of sexual assault in service.  The note indicated 
that diagnostic instruments and reports of treatment were 
consistent with the criteria for PTSD under DSM-IV.  That 
note contains an impression of PTSD, sexual assault (rape) 
while on active military service.  The Axis II diagnosis was 
deferred at that time.

The report of a March 1999 VA examination for PTSD shows that 
the claims file was reviewed by the examiner.  The veteran 
reported complaints of anxiety, depression, suicidal 
thoughts, and that he constantly lived in fear.  He reported 
that he had been extremely depressed, suicidal and nervous 
since service, and was receiving outpatient therapy and 
taking medication, which he did not feel was helping.  He 
reported that he dreamed of fighting all the time and of 
being raped.  He reported that his depression symptoms 
included loss of interest, self derogatory ideation, crying 
spells, strong suicidal thoughts, and the thinking that the 
future looked totally hopeless to him.  He reported that his 
appetite was poor and he had lost forty five pounds the last 
year.  He reported that he slept an average of eight hours 
per night, but he awakens every three hours.  He then may 
sleep for eight hours of uninterrupted sleep.  He reported 
that he was extremely tense all of the time and never 
relaxed.  He reported that he felt like he was on guard duty 
and was never free from guard duty.  He was very distressed 
and tried to stay isolated from others.  

During the March 1999 VA examination, the veteran reported 
that he felt that his being beaten while on active military 
duty and raped by another military serviceman account for his 
present emotional state.  He reported that he was beaten by 
the two soldiers, and that one of them sexually assaulted 
him.  He reported that he told his commanding officer about 
the incident, and that nothing was reflected in his military 
records.  The veteran reported that he had used alcohol and 
drugs over the years to try to keep the rape incident out of 
his mind, but it had not been successful.  

After mental status examination, the examination report 
contains an Axis I impression of (1) major depression 
recurrent severe; (2) general anxiety disorder severe: (3) 
alcohol abuse in remission since April 1998; and (4) 
polysubstance abuse in remission since April 1998.  There is 
an Axis II impression of personality disorder with antisocial 
traits.  

The March 1999 VA examination report contains a conclusion 
that based upon the evidence in the claims file and from the 
present evaluation, that the veteran did not meet the full 
criteria for a diagnosis of post-traumatic stress disorder.  
The veteran was severely depressed and severely anxious.  His 
clinical condition was complicated by a history of alcohol 
and substance abuse, and the examiner felt that the veteran 
presented a real serious problem of making future suicidal 
attempts.

The veteran has received a diagnosis of PTSD, as shown in VA 
progress and psychiatric progress notes from July to December 
1998 as discussed above.  He has also provided medical 
evidence of a current diagnosis of PTSD, lay evidence of a 
claimed noncombat, in-service stressor, and medical-nexus 
evidence generally linking his PTSD to his service.  However, 
after review of the entire record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  

In this case, the veteran's service medical and 
administrative records do not establish that he served in 
combat.  Thus, as noted above, his reported stressors must be 
corroborated.  In this regard, the Board notes that the 
veteran has stated that his stressor associated with his 
claimed PTSD involved an incident in which he was sexually 
assaulted (rape) and beaten.  He has reported the same 
history of sexual assault during treatment in 1998 and during 
VA examination in March 1999.  In attempting to assist the 
veteran in corroborating his stressors, the RO has requested 
the entire personnel file.  The claims file contains 
extensive personnel file records and service medical records.  
However, these records show no indication of the event 
described by the veteran.  Moreover, while the veteran 
indicated during his March 1999 VA examination that he had 
reported the incident to his commanding officer, he further 
indicated that nothing was done and the incident was not 
reflected in his military records. 

The Board has considered the veteran's claimed in-service 
stressor in light of the overall evidence of record.  
However, the Board does not find that the evidence is 
sufficient to corroborate the veteran's claimed stressor.  
There is nothing in the service personnel or medical records 
that corroborate the claim of an incident in which the 
veteran was sexually assaulted or beaten during service.  
Similarly, there is no independent evidence to support the 
veteran's accounts of a stressor related to his reported 
attack during service.  The veteran himself indicated that 
his military records do not reflect the incident.

Accordingly, since it has not been established by the record 
that the veteran engaged in combat with the enemy and as 
there are no verified stressors relating to service to 
support his claim, the Board finds that entitlement to 
service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 
3.304.  

Moreover, the Board finds that the medical findings and 
conclusions found in the recent March 1999 VA PTSD 
examination report are more probative than earlier treatment 
records, with respect to the issue of whether there is a 
current diagnosis of PTSD.  That examination report shows 
that the examiner had benefit of a review of the entire 
clinical record of the veteran's claimed PTSD.  Even 
considering the veteran's reported sexual assault and 
beating, based on a review of the entire record and a 
thorough examination of the veteran, the examiner concluded 
that the veteran did not meet the full criteria for a 
diagnosis of PTSD.  

As noted above, one requirement for service connection for 
PTSD is a current  medical diagnosis of PTSD.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The examiner in the March 
1999 VA examination opined that the veteran did not meet the 
full criteria for a diagnosis of PTSD.  The examiner 
concluded with impressions of major depression, recurrent, 
severe; and general anxiety disorder, severe.  No other 
psychiatric impairment was noted aside from his ongoing 
substance and alcohol dependence difficulties, noted to be in 
remission.  This comports with other previous clinical 
evidence showing that alcohol and drug abuse were significant 
causes of symptomatology, and the focus of treatment.  The 
March 1999 examination report also contained an impression of 
a personality disorder with antisocial traits, also 
consistent with long-standing diagnoses.  

These findings are consistent with those found in numerous 
records before, during and after service, which generally 
show diagnoses of personality disorders,  substance abuse 
disorders, depression and anxiety; not PTSD.  Moreover, the 
conclusions contained in the March 1999 VA examination were 
drawn after a complete review of the claims file and 
examination of the veteran, and were supported by reasons and 
bases.  This contrasts with the 1998 treatment reports' 
diagnoses of PTSD, which were based on an unverified 
stressor.  The Board finds that the March 1999 VA examination 
report provides evidence that is more current and more 
probative of the issue at hand.

In sum, on reviewing the record in its totality, the Board 
finds that there is no current diagnosis of PTSD related by 
medical evidence to a verified inservice stressor.  As such, 
the claim must be denied.

In reaching this decision the Board carefully considered the 
veteran's own opinion that he has PTSD, which is related to 
his military service.  However, as a lay person, he is not 
competent to offer an opinion which requires specialized 
knowledge and training.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Also, the Board has carefully reviewed the evidence of 
record; however, the Board does not find the evidence so 
evenly balanced that there is doubt on any material issue.  
38 U.S.C.A. § 5107. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals


 

